Citation Nr: 1231365	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  03-28 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder affecting the great toes of the feet, to include a generalized bilateral foot disability, to include fibromyalgia.  

2.  Entitlement to service connection for a right leg disorder, to include fibromyalgia.  


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1962 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, finding that no new and material evidence had been submitted to reopen a previously denied claim for service connection for a disorder affecting the great toes of the feet.  This decision also denied service connection for right leg pain.  

In April 2007, the Board reopened the Veteran's previously denied claim of service connection for a disorder affecting the great toes of the feet and remanded the claims for service connection for a disorder affecting the great toes of the feet and for a right leg disorder.  

This matter again came before the Board in October 2008.  At this time, the Board denied the claims of service connection for a disorder affecting the great toes of the feet and for a right leg disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in December 2010, the Court found that there was an evidentiary basis to remand the issue of whether the Veteran's claims for a disorder of the great toes and right leg involved fibromyalgia.  

In September 2011, the Board found that the Veteran's claims were inclusive of a claim of service connection for fibromyalgia.  These issues were subsequently remanded for additional evidentiary development.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.




	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that he is entitled to disabilities of the great toes of the feet and the right lower extremity, to include fibromyalgia.  Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, the Board notes that the Veteran's representative requested from VA a copy of a nerve test report conducted on or about June 28, 2012, in a July 2012 letter.  The Veteran's claims file, to include Virtual VA, does not contain any evidence remotely meeting this description.  The RO should contact the Veteran and his representative and ask them to provide VA with more information regarding this evidence, to include the name and location of the treatment provider.  Once all reasonable steps have been taken to obtain this evidence, it should be incorporated into the claims file and a copy should be forwarded to the Veteran's representative.  

The Veteran's representative also made a number of arguments for why she believed a remand was necessary in another July 2012 statement.  Initially, she argued that the Veteran's November 2011 VA examination was not performed by an appropriate "specialist" as dictated in the Board's September 2011 remand directives.  A review of the September 2011 Board remand language confirms that the Veteran was to be scheduled for a VA examination before an "appropriate specialist."  The November 2011 VA examination report reflects that the examining physician's department was "Primary Care."  The Veteran's representative submitted a print out from the Alabama Board of Medical Examiners, indicating that the examining physician's primary specialty was internal medicine.  The Veteran's representative argued that only "a rheumatologist, neurologist, pain specialist, orthopedist, or psychologist" had the appropriate training to be a specialist in fibromyalgia.  In support of this assertion, she submitted an article from WebMD.com.  However, a review of this internet article reveals that the areas of specialty outlined by the Veteran's representative are not an exclusive list, but rather, they are only examples of "some" of the physicians that may specialize in fibromyalgia.  The evidence fails to reflect that a primary care physician with a primary specialty in internal medicine does not have the necessary training and expertise to treat fibromyalgia.  Nonetheless, as this issue will be remanded for other reasons as outlined below, the physician assigned to the Veteran should discuss how he or she is qualified to evaluate a patient with fibromyalgia or other similar disorders.  

The Veteran's representative also argued that the November 2011 VA examiner failed to offer a sufficient rationale for why the Veteran's disabilities, although manifesting after service, were not related to military service.  Regrettably, the Board agrees that further remand is necessary as the examiner failed to provide sufficient rationale for the opinion offered.  The examiner's final opinion was based on the absence of medical evidence of fibromyalgia or a disability of the lower extremities for some 30 years after separation from active duty.  However, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  The examination report reflects that the Veteran reported painful toes since an in-service injury involving a freight elevator.  He also described a sensation of feeling like he had a wire wrapped around his toes with a constant burning pain in the top of the feet.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Therefore, the Veteran must be afforded a new VA examination so that an opinion regarding etiology may be provided that fully discusses and considers the Veteran's lay report of in-service injury and chronic symptomatology.  

Finally, the Veteran's representative argued that the claim should be remanded so that court-martial records could be obtained for the service member that purportedly punched the Veteran during service, knocking him down his ship's steel ladder.  The Court has held that where such evidence is potentially relevant and has been sufficiently identified, VA has a duty to obtain court martial records of another serviceman.  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  It would appear that these records are potentially relevant, as the available evidence of record fails to corroborate the incident described by the Veteran in which he was struck in the face.  However, the Veteran has yet to sufficiently identify the records he is seeking.  The RO should contact the Veteran and his representative and ask them to provide as much information as possible regarding these records, including the name of the individual involved, the date of the incident, and the location or ship on which the alleged event occurred.  If, and only if, sufficient information can be provided, the RO should make all reasonable attempts to obtain these records and incorporate them into the claims file.  The Veteran should be notified that without sufficient identifying information, it may be impossible for VA to obtain these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  The Veteran has previously reported that this incident occurred aboard the U.S.S. Raleigh.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be contacted and asked to provide more information about the June 28, 2012, nerve test report.  Specifically, they should be asked to provide the name of the treatment provider and the address of the treatment provider.  All reasonable attempts should then be made to obtain this record.  If it cannot be obtained after reasonable efforts have been made, issue a formal determination that such a record does not exist or that further efforts to obtain this record would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide a copy of this report, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran and his representative should also be asked to provide VA with as much information as possible regarding the alleged incident in which he was struck in the face and subsequently fell down a staircase or a ladder.  This includes the name of the alleged assailant, the date of the incident (or as closely approximated as possible) and the name of the ship upon which this occurred.  The Veteran should be notified that failure to provide sufficient identifying information could make it impossible for VA to obtain court martial records for this individual.  

If sufficient identifying information is provided, all reasonable attempts should then be made to obtain court martial records for the individual identified.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should then be scheduled for a VA examination(s) before a physician with the appropriate training and expertise to determine the nature and etiology of his claimed foot disorder affecting his great toes of both feet and his right leg disorder, both to include fibromyalgia.  Appropriate training and expertise does not mean that the examiner must specialize in fibromyalgia itself, and the examiner should briefly note any training or experience related to fibromyalgia or similar types of disorders in the examination report.  The claims file and a copy of this remand must be made available to the examiner for review prior to, or in conjunction with, the scheduled examination.  The examination report should reflect review of these items.  

All necessary tests and studies should be performed, and the evidence of record, to include the Veteran's lay assertions regarding injury and symptomatology, should be reviewed and considered.  The examiner should identify all disabilities associated with the right lower extremity, to include the toes, and then offer an opinion as to whether it is at least as likely as not that any disorder of the great toes of the feet, to include fibromyalgia, manifested during, or as a result of active military service, to include the Veteran's report of being punched and falling down a steel ladder and the incident in which his toes were injured by a freight elevator.  

The examiner should also opine as to whether it is at least as likely as not that any disorder of the right leg, to include fibromyalgia, manifested during, or as a result of active military service, to include the Veteran's report of being punched and falling down a steel ladder and the incident in which his toes were injured by a freight elevator.  

A complete rationale must be provided for all opinions offered, and the examiner must discuss and consider the Veteran's assertions as to injury, chronicity of symptomatology or any other relevant matter when formulating a final opinion.  The examiner should also discuss why this evidence is, or is not, supportive of the Veteran's claims.  

4.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

5.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


